 2:16-cv-00530-RMG-MGB            Date Filed 01/07/19      Entry Number 197        Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Parker Meyer,                                    ) No.: 2:15-cv-00530-RMG-MGB
                                                 )
                      Plaintiff,                 )
                                                 )
      v.                                         )
                                                 )
Al Cannon, Sheriff of Charleston County, et al., )
                                                 )
                      Defendants.                )
__________________________________________)

                                  Second Notice of Settlement

       The agreed upon settlement amount has been received by counsel for the plaintiff. The

motion to reopen or alternatively to enforce the settlement can be considered resolved.

                                             Respectfully submitted,

                                               s/ Gregg Meyers

                                             Gregg Meyers
                                             217 Lucas Street Box 10
                                             Mt. Pleasant SC 29464
                                             843-324-1589
                                             attygm@gmail.com
